           Case 1:20-cv-03010-APM Document 52 Filed 11/20/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,
                                         Plaintiffs,       Case No. 1:20-cv-03010-APM
 v.                                                        HON. AMIT P. MEHTA
 Google LLC,
                                         Defendant.


                NON-PARTY DUCK DUCK GO, INC.’S POSITION STATEMENT
                     REGARDING PROPOSED PROTECTIVE ORDER

         Non-party Duck Duck Go, Inc. (“DuckDuckGo”)—one of Google’s only direct

competitors in the general search engine market—respectfully urges the Court to enter Plaintiffs’

proposed protective order and reject Defendant Google LLC’s (“Google”) proposal.

         DuckDuckGo is a privacy technology company headquartered in Pennsylvania. Its

business centers on protecting the privacy of its users as they use the Internet. It offers a number

of privacy products, including a general search engine that does not collect, share, or sell users’

personal data. DuckDuckGo also distributes browser extensions and mobile browsers that block

the most prevalent third-party trackers (including Google’s) by default and provides automatic

https upgrades whenever possible, all to help users easily safeguard their online privacy.

         DuckDuckGo joins in and fully supports the Position Statement submitted jointly today

by the coalition of non-parties (the “Joint Statement”). Unlike the Joint Statement’s other

signatories, the vast majority of DuckDuckGo Search users were previously Google Search users

and the vast majority of DuckDuckGo’s revenue comes from private advertising displayed to

those users. Thus, the potential competitive harm resulting from the disclosure to Google

employees of DuckDuckGo’s most sensitive documents, including its confidential business

strategies, poses a particular threat to DuckDuckGo.
Error! Unknown document property name.
                                                       1
            Case 1:20-cv-03010-APM Document 52 Filed 11/20/20 Page 2 of 3




          In addition to the points raised in the Joint Statement, DuckDuckGo invites the Court’s

attention to the need for Plaintiffs’ comprehensive definition of “Competitive Decision-Making”

from which Google’s designated in-house counsel should be barred. See Dkt. 34-1 § A.1(c).

While Google, in decrying Plaintiffs’ proposal as unnecessarily “broad,” mischaracterizes the

definition by referring to only “antitrust” and “litigation” work (Dkt. 33, at 4-5), Plaintiffs’

proposed definition is much broader—and appropriately so. That definition encompasses

decision-making relating to “contracts, marketing,....product or service development or design,

product or service offerings, [and] research and development.” Dkt. 34-2 § A.1(c) (emphasis

added).

          Distribution contracts, marketing, and product design/development are precisely the areas

in which Google has concentrated its anticompetitive tactics to build and maintain its monopoly.

For example, as set forth in the Complaint, Google uses a complex web of interlocking anti-

forking, pre-installation, and revenue sharing or mobile incentive agreements to block

competitors from accessing vital pathways to user adoption, hampering DuckDuckGo’s growth.

Dkt. 1 ¶¶ 123-165. Permitting Google in-house counsel with responsibilities in these areas to

access DuckDuckGo’s business plans and other highly sensitive documents would enable

Google, through the exclusionary tactics at issue in this case, to develop and market its search

products in a manner that would exacerbate the competitive harm described in the Complaint.

          Google’s proposed protective order, by contrast, contains no definition of “competitive

decision-making,” but merely requires in-house counsel to certify their exclusion from decisions

regarding competitive strategies or “pricing strategies,” “competition-related issues that are the

subjects of confidential information in this case,” and “advice to management” regarding such

topics. Dkt. 33-1, App. B ¶ 1. This proposed certification ignores the reality that many of


Error! Unknown document property name.
                                                  2
           Case 1:20-cv-03010-APM Document 52 Filed 11/20/20 Page 3 of 3




Google’s anticompetitive practices are not developed through “advice to management,” but

rather, through distribution contracts, as well as product design, development, and marketing.

Google’s in-house counsel would be quite capable of using DuckDuckGo’s confidential

information in an anticompetitive manner without advising “management” at all —the Google

employees need only advise Google’s design teams, product engineers, and business

development teams.1

         For the reasons set forth above, DuckDuckGo respectfully urges the Court to enter

Plaintiffs’ proposed protective order.


Dated: November 20, 2020                       Respectfully submitted,


                                              By:


                                              Megan Gray (D.C. Bar No. 478479)
                                              DUCK DUCK GO, INC.
                                              20 Paoli Pike
                                              Paoli, Pennsylvania 19301
                                              Tel: (267) 690-7758
                                              Fax: (202) 280-1225
                                              Email: megan@duckduckgo.com

                                              Counsel for Non-Party Duck Duck Go, Inc.




1
 Google’s proposed assurance that in-house counsel will not be involved in “pricing strategies,”
(Dkt. 33-1, App. B ¶ 1), is particularly ineffectual, given that Google’s search engine does not
charge any cash price to users.
Error! Unknown document property name.
                                                3
